                              Case 1:19-cv-11215 Document 2 Filed 12/06/19 Page 1 of 2
JS 44C/SDNY                                                                   CIVIL COVER SHEET
REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                    DEFENDANTS
EPIC GAMES, INC.                                                                              SICK PICNIC MEDIA, LLC and MATTHEW F. GEILER



ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                           ATTORNEYS (IF KNOWN)
DALE CENDALI, JOSHUA L. SIMMONS, SHANTI SADTLER CONWAY -
KIRKLAND & ELLIS - NEW YORK, NY 10022 - (212) 446-4800 / MEGAN L.
MCKEOWN - KIRKLAND & ELLIS - HOUSTON, TX 77002 - (713) 836-3600

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS^
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
28 U.S.C. §§ 2201 and 2202; Copyright Infringement under 17 U.S.C. § 101 et seq.; Trademark Infringment under 15 U.S.C. § 1051 et seq.

                                                                                                                                                        Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No [7]Yes Q

 If yes, was this case Vol. | | Invol. | | Dismissed. No Q Yes Q                      If yes, give date                                      & Case No.

 IS THIS AN INTERNATIONAL ARBITRATION CASE?              No 0             Yes □

 (PLACE AN [x] IN ONE BOX ONL Y)                                         NATURE OF SUIT
                                 TORTS                                                                                      ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY            BANKRUPTCY                         OTHER STATUTES
                                                                 f ) 367 HEALTHCARE/
                                                                 PHARMACEUTICAL PERSONAL                                                                       I ] 375 FALSE CLAIMS
 [ ]110        INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED          [ ] 422 APPEAL
               MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                            28 USC 158                E ] 376 QUI TAM
 I ] 120                                                                                       SEIZURE OF PROPERTY
 [ ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881             [ ] 423 WITHDRAWAL                 [ ) 400 STATE
TJ140          NEGOTIABLE        [ ) 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY   [] 690 OfHER                           28 USC 157                         REAPPORTIONMENT
               INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                     [ ] 410 ANTITRUST
 [ 1150        RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                       [ ] 430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                  [ 1450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                            [ ] 460 DEPORTATION
              OFJUDGMENT         [ J 340 MARINE                  PERSONAL PROPERTY            M 820 COPYRIGHTS                                                 [ ] 470 RACKETEER INFLU­
t ] 151        MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                            ENCED & CORRUPT
[ 1152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD          [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                           ORGANIZATION ACT
               DEFAULTED         [ 3 350 MOTOR VEHICLE           [ 3 371 TRUTH IN LENDING                                                                               (RICO)
               STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                                [ 3 480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                 SOCIAL SECURITY                    E ) 490 CABLE/SATELLITE TV
 [ ]153        RECOVERY OF       [ ] 360 OTHER PERSONAL
               OVERPAYMENT                INJURY                 [ 1 380 OTHER PERSONAL       LABOR                         [   3 861 HIA (1395ff)             [ ] 850 SECURITIES/
               OF VETERAN'S       [ ]362 PERSONAL INJURY-                 PROPERTY DAMAGE                                   [   } 862 BLACK LUNG (923)                  COMMODITIES/
               BENEFITS                   MED MALPRACTICE        [ J 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR            I   J 863 DIWC/DIWW (405(g))                EXCHANGE
 [ ]160       STOCKHOLDERS                                                PRODUCT LIABILITY             STANDARDS ACT       [   ] 864 SSID TITLE XVI
               SUITS                                                                          [ ] 720 LABOR/MGMT            [   ] 865 RSI (405(g))
 I I 190       OTHER                                             PRISONER PETITIONS                     RELATIONS                                              E ] 890 OTHER STATUTORY
               CONTRACT                                          [ 3 463 ALIEN DETAINEE       [ } 740 RAILWAY LABOR ACT                                                 ACTIONS
 [ ] 195       CONTRACT                                          [ ] 510 MOTIONS TO           [ J 751 FAMILY MEDICAL        FEDERAL TAX SUITS                  E 3 891 AGRICULTURAL ACTS
               PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                                  28 USC 2255                                       [ 3 870 TAXES (U.S. Plaintiff or
 [1196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ 3 790 OTHER LABOR                    Defendant)                [ ] 893 ENVIRONMENTAL
                                                                 [ J 535 DEATH PENALTY                 LITIGATION           [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                 [ ) 540 MANDAMUS & OTHER     [ 3 791 EMPL RET INC                   26 USC 7609               [ ] 895 FREEDOM OF
                                 [ ] 440 OTHER CIVIL RIGHTS
                                                                                                       SECURITY ACT (ERI!                                               INFORMATION ACT
                                         (Non-Prisoner)
 REAL PROPERTY                                                                                                                                                 [ ] 896 ARBITRATION
                                 [ ]441 VOTING                                                IMMIGRATION                                                      [ ] 899 ADMINISTRATIVE
 [ ]210       LAND               [ 3442 EMPLOYMENT               PRISONER CIVIL RIGHTS
                                 [ 1443 HOUSING/                                           [ ] 462 NATURALIZATION                                                 PROCEDURE ACT/REVIEW OR
              CONDEMNATION
                                           ACCOMMODATIONS                                           APPLICATION                                                   APPEAL OF AGENCY DECISION
 [ 1220       FORECLOSURE                                        [ ] 550 CIVIL RIGHTS
 [ ] 230      RENT LEASE &        [ ] 445 AMERICANS WITH         [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                            l ) 950 CONSTITUTIONALITY OF
              EJECTMENT                    DISABILITIES-         I ] 560 CIVIL DETAINEE             ACTIONS                                                     STATE STATUTES
 [ 3 240      TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT
 [ 3 245      TORT PRODUCT        [ 3 446 AMERICANS WITH
              LIABILITY                    DISABILITIES -OTHER
 [ ]290       ALL OTHER            [ J448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
           CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?



□          UNDER F.R.C.P. 23                                              IF SO, STATE:

 DEMAND $_____________ OTHER                                              JUDGE                                                        DOCKET NUMBER

 Check YES only if demanded in complaint
 JURY DEMAND: ®YES CKlO                                                   NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                         Case 1:19-cv-11215 Document 2 Filed 12/06/19 Page 2 of 2


(PLACE AN x IN ONE BOX ONLY)                                                 ORIGIN
                                                                                                                                                   r—17 Appeal to District
[x] 1 Original        ^ 2 Removed from         Q 3 Remanded         □ 4 Reinstated or       ]   5 Transferred from Q 6 Multidistrict               '—‘1 Judge from
                                                                                                                               Litigation
      Proceeding          Slate Court              from                     Reopened               (Specify District)
                                                                                                                               (Transferred)            Magistrate Judge
                                                   Appellate
                     □ a. all parties represented   Court
                                                                                                                        I 18 Multidistrict Litigation (Direct File)
                        ] b. At least one party
                              is pro se.

(PLACE AN X IN ONE BOX ONLY)                                 BASIS OF JURISDICTION                                                   IF DIVERSITY, INDICATE
□ 1 U S. PLAINTIFF □ 2 U.S. DEFENDANT                  0 3 FEDERAL QUESTION  Q4 DIVERSITY                                            CITIZENSHIP BELOW.
                                                             (U.S. NOT A PARTY)

                                CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

       (Place an [X] in one box for Plaintiff and one box for Defendant)

                               PTF    DEF                                               PTF DEF                                                             PTF       DEF
CITIZEN OF THIS STATE          I ]1   r ii        CITIZEN OR SUBJECT OF A               [ )3[ )3         INCORPORATED and PRINCIPAL PLACE                   I 15      [ 15
                                                   FOREIGN COUNTRY                                       OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE       I ]2   [   12      INCORPORATED or PRINCIPAL PLACE       1 HI H           FOREIGN NATION                                     1 16      1 16
                                                   OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Epic Games, Inc.
620 Crossroads Blvd.
Cary, NC 27518
Wake County


DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Sick Picnic Media, LLC and Matthew F. Geiler
6720 S. 185th Ave.
Omaha, NE 68135
Douglas County
                                                                                                                                                                             □
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                               COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:     THIS AC^ON SHOULD                     ASSIGNED TO:             □ WHITE PLAINS                            ® MANHATTAN
                        A-kjb-
DATE 12/6/2019          SIGKlATURE OF ATTORNEY OF^ECORD                                         ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                [ ] NO
                                                                                                (X YES (DATE ADMITTED Mo.Feb,     Yr. 1985                             )
RECEIPT #                                                                                       Attorney Bar Code # 1969070


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge___________________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by_______________ Deputy Clerk, DATED_________________________ .

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
